Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 25 September 1814
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My Dear Mother
St: Petersburg Septbr: 25th. 1814

As this is probably the last opportunity I shall have to write you I sieze it with avidity, and hope notwithstanding the failure of our negociations, that some favorable circumstance may occur, which will render the communication more frequent, and more safe.
Our prospects are dreadful, and I see no end to our banishment, unless some miracle should release us from our present difficulties. I trust however that owing to the various reports we hear, we are apt to exaggerate the evils, and that our situation is not in reality so desperate, as they would wish to make it appear. I have just read our Old friend Mr. D-’s address. it is a singular piece I think, and leaves a large space for action in case of necessity. It is very difficult to take both sides of a question, and still more difficult in a Republic to steer an even course between two Parties. he has chosen his moment admirably, and if he should ever have the power of correcting our Governmental defects I wish him success, but I believe much will be said, I fear little will be done.
As you may suppose I am very impatient to see Mr. Adams who writes that he will now probably be at home in a few weeks, his health is much mended, and his spirits as good as we can possibly expect, considering the unpleasant termination of the affairs for which he went.
Yesterday I recieved a letter from Mrs. Smith mentioning her safe arrival in Holland, she had suffered considerably on the Voyage. Her Baby had likewise been very ill with the Hives: but had entirely recovered. Mr. Adams writes me they will probably be obliged to return to Russia for want of an opportunity to return home. the John Adams had sailed a few days before they landed. he has at least the satisfaction of keeping his place if he comes back. though I think he might find something more lucrative in America.
Mr Forbes an old acquaintance of yours, will do me the favour to take charge of my letter, he will tell you my dear Madam, that my health is much improved and that Charles is likewise better, though still much too delicate.
I wrote my Boys by Mrs. Smith but should I have time I will endeavour to write them by this occasion if possible. at all events assure them of my tenderest affection, and tell John, that though he cannot overtake his brother in growth, I hope he will in acquirements.
Present me most respectfully to the President and kindly to all the family, should our dear Caroline Smith be married, offer her my sincere congratulations, and  be assured of the sincere and respectful attachment of Your affectionate Daughter

L C Adams